DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a response to the RCE filed 06/23/2021.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(e) as being anticipated by Plakhov (US 2015/0006505).
	(Claim 1)
	Plakhov discloses a method of providing a search service for conducting a search on the Internet, the method comprising: 
(processors, paragraph [0175]), a first search word input, through a user interface on a user terminal by a user for conducting a first search on internet, (receives first search query 212 including first search terms typed by user 110 into search bar, paragraph [0176]; 1404 of Fig. 14A, Fig. 2);
outputting, by the processor, a plurality of first search results obtained from the internet corresponding to the first search word, (first search query yielding first search results, paragraph [0180]; 1414 of Fig. 14A, Fig. 3);
in response to receiving the first search word input from the user interface, for at least one keyword related the first search word, from attribute information relating to a first search  word search word and a user generated content (UGC) documents included in the plurality of first search results, (second query include the first search word and suggested search query refinements (SSQRs), paragraph [0181]; 1422 of Fig. 14B, Fig. 6; suggested search query refinements are generated by the search engine based on various types of information, the search engine may determine the SSQRs dynamically on the basis of information about the search query, paragraph [0189]; the search query ("hobbit") send to search component of search engine, suggested search query refinements need to be determined, search component asks search quality component for search queries related to the search query, search quality component responds with the following types of related queries: Search queries containing the same search terms as search query ("hobbit"), for example "hobbit the book", "watch online movies about hobbits", "what does hobbit mean", paragraph [0190]-[0193]; ), to (receive the second search result, paragraph [0183]; 1432 of Fig. 14B, 250 of Fig. 7);
assigned as metadata to specific source information based on at least one keyword included in a plurality of second search results; visibly displaying the extracted one or more tags along with the plurality of the first search results on a result screen of the user terminal, (the suggested search query refinement for each group by cropping the search terms of the initial search query (i.e. "hobbit") from the most popular search query in the group, for group 1, "hobbit the movie" is cropped to "movie" and becomes the be the suggested search query refinement in respect of Group 1, paragraph [0224]; 240 of Fig. 7); 
conducting, by the processor, a third search on the Internet using the first search word input by the user simultaneously with a selected tag from the result screen on the user terminal(second query include the first search word and suggested search query refinements (SSQRs), paragraph [0183]; 1438 of Fig. 14C; Fig. 8) and 
displaying, on the result screen of the user terminal by a processor, a plurality of third search results corresponding to the simultaneous search of both the first search and the selected tag, (receive the third search result, paragraph [0185]; 1448 of Fig. 14C, Fig. 9).

(Claim 2)
Plakhov discloses substantially all of the elements of claim 1, and further  Plakhov  discloses classifying and maintaining keyword information based on a preset category criterion; extracting the keyword from the UGC document or a search (refinement buttons corresponding to the first suggested search query refinements, displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).

(Claim 3)
Plakhov discloses substantially all of the elements of claim 1, and further Plakhov discloses wherein the displaying on the result screen comprises: extracting a tag from each of a plurality of search words in response to the plurality of search words being input from the user, and displaying the extracted tag on a tag area corresponding to each of the first search words, (refinement buttons corresponding to the first suggested search query refinements, displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).

(Claim 4)
Plakhov discloses substantially all of the elements of claim 3, and further Plakhov discloses wherein the displaying the result screen comprises: displaying the tag extracted from each of the search words in one of a plurality of display methods, (displaying a visual representation of a refinement relationship between first search query and the respective refined search queries corresponding to the refinement buttons, paragraph [0180]; Fig. 14A, 220 of Fig. 3).

(Claim 5)
Plakhov discloses substantially all of the elements of claim 3, and further Plakhov discloses wherein the displaying on the result screen comprises: providing search results about the plurality of search words for comparison using a tag about a second search word and a tag about a third search word, in response to the plurality of first search words input from the user being included in the same category attribute, (refined search results, the further SSQRs, and instructions for displaying the refined search results, paragraph [0183]; Fig. 14B, Fig. 7).

(Claim 6)
Plakhov discloses substantially all of the elements of claim 1, and further Plakhov discloses wherein the conducting of the third search comprises: providing the user with the user interface for selecting the at least one tag, and adding and displaying the tag selected through the user interface in a search box in which the first search word is displayed, (a selection of a suggested search query refinement, which user makes by clicking on refinement button ("Music"), the refined search query ("Jennifer Lopez Music") corresponding to refinement button is displayed in search bar, paragraph [0162]; 216, 221 of Fig. 6).




Plakhov discloses substantially all of the elements of claim 6, and further Plakhov discloses wherein the conducting of the third search comprises: filtering the first search results corresponding to the first search word using the selected tag, and outputting the third search results including a result corresponding to the selected tag, (search results, browser also displays many other elements to assist user to navigate through the universe of search results related to the original search query ("Jennifer Lopez") and the refined search query ("Jennifer Lopez Music"), paragraph [0165]; Fig. 7).

(Claim 8)
Plakhov discloses substantially all of the elements of claim 7, and further Plakhov discloses wherein the conducting of the third search comprises: sorting and displaying the third search results acquired through filtering using the selected tag, based on a preset criterion, (a display the third search results based on the original search query and selected the refined search query, paragraph [0037]; Fig. 7).

 (Claims 9-17)
Regarding claims 9-17, these claims recite similar subject matters as claims 1-8 in form of non-transitory computer-readable recording medium and a system, hence are rejected for the same reason.



Response to the Arguments
Applicant’s arguments filled on 06/23/2021 have been fully considered.  Applicant made the following arguments:
Claims Rejection 35 U.S. C. 102 on Remarks page(s) 8-10.	
	The Examiner response: In response to Applicant's argument of 35 U.S.C. 102 on Remarks page(s) 8-10 on remarks filed 06/23/2021, the examiner respectfully disagreed. It is noted that Applicant added new limitations in claim(s) 1, 9-10 that necessitate new ground of rejection as address above by Plakhov (US 2015/0006505).
In view of the above reason, the rejection is maintained.














Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH V HO whose telephone number is (571)272-8583, fax number is 571 273 8583, and email address is Binh.Ho@uspto.gov.  The examiner can normally be reached on Monday 8AM – 6PM; Tuesday 	9AM – 2PM; Thursday 8AM – 12PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/BINH V HO/
Primary Examiner, Art Unit 2152
08/14/2021